Citation Nr: 0007882	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for hallux 
valgus deformity, right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for hallux 
valgus deformity, left foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable disability rating for 
chronic relapsing salmonellosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had over 23 years of active military service, as 
well as several years of inactive service, and he retired 
from service in June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied 
disability ratings higher than 10 percent for the veteran's 
right and left foot disorders and denied a compensable 
disability rating for his relapsing salmonellosis. 

The veteran's claim for a compensable rating for chronic 
relapsing salmonellosis is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings for his 
service-connected bilateral hallux valgus deformities are 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of these claims.

2.  The veteran's bilateral hallux deformities are currently 
manifested by subjective complaints of pain, particularly 
with motion, resulting in slight functional impairment.

3.  The veteran is currently receiving the maximum rating 
provided for a hallux valgus deformity.


CONCLUSIONS OF LAW

1.  The veteran's claims for increased disability ratings for 
his service-connected bilateral hallux valgus deformities are 
well grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected hallux valgus deformity, 
right foot, are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Code 5280 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected hallux valgus deformity, 
left foot, are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Code 5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; VA records for treatment from 1991 to 1998; 
reports of VA examinations conducted in 1956, 1983, 1992, 
1997, and 1998; and private medical records from Sentara 
Hampton General Hospital.  The evidence pertinent to the 
hallux valgus issues is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased pain 
resulting from his bilateral hallux valgus deformities; 
therefore, his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1997 and 1998.  The RO obtained all his 
treatment records from the VA Medical Center; he has not 
indicated that he is receiving any private treatment for his 
feet.  There is sufficient evidence to rate the service-
connected disabilities fairly.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected feet 
disorders since he was last examined.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5280, at 10 percent for each foot for his hallux valgus 
deformities.  The veteran is already receiving the maximum 
evaluation under the applicable diagnostic criteria.  Under 
Diagnostic Code 5280, the only available disability rating is 
10 percent for unilateral hallux valgus, whether it is severe 
and equivalent to amputation of the great toe or whether it 
is operated on with resection of the metatarsal head.  He is 
receiving 10 percent for each foot.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).  In this case, consideration of a 
higher disability evaluation under 38 C.F.R. §§ 4.40 and 4.45 
is warranted since the veteran's hallux valgus deformities 
involve deformity of a joint and may limit motion of the 
affected joint.  Cf. VAOPGCPREC 9-98 (the nature of the foot 
injury determines whether consideration of §§ 4.40 and 4.45 
under Diagnostic Code 5284 is warranted, and injuries such as 
fractures and dislocations may limit motion).

Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
However, those regulations are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  See VAOPGCPREC 36-97 (holding that consideration 
must be given to the extent of disability under 38 C.F.R. 
§§ 4.40 and 4.45 "when a veteran has received less than the 
maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available 
in this case.

Although the Board sympathizes with the veteran's 
difficulties due to his hallux valgus deformities, the Board 
is constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for a hallux 
valgus deformity is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  There is 
no higher schedular evaluation under this Diagnostic Code.

The Board notes that the veteran's primary complaint seems to 
be his perception that VA has not considered the fact that he 
has hallux valgus deformities on both feet.  However, as 
discussed above, he has been assigned a 10 percent disability 
rating for each foot, which clearly compensates him for a 
bilateral disorder.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5279 for 
anterior metatarsalgia (Morton's disease); Diagnostic Code 
5281 for severe unilateral hallux rigidus; and Diagnostic 
Code 5282 for hammertoes each provide a maximum disability 
rating of 10 percent.  Diagnostic Code 5283 pertains to 
malunion or nonunion of tarsal or metatarsal bones, but there 
is no medical evidence showing that the veteran has these 
disorders.  

Diagnostic Code 5284 for other foot injuries provides a 20 
percent disability rating for a moderately severe disorder 
and a 30 percent disability rating for a severe disorder.  
Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that his overall level 
of disability is no more than slight.  The medical evidence 
does not show the presence of symptomatology from which the 
Board could conclude that the veteran's level of impairment 
from the bilateral hallux valgus deformities is moderately 
severe or severe.  His functional complaints are very slight 
in nature, such as pain with walking.  He has at no time 
maintained that the bilateral hallux valgus deformities have 
affected his earning capacity in any way.  The medical 
evidence does show current impairment of gait, but no medical 
professional has indicated that this has resulted from the 
veteran's hallux valgus deformities.  Despite the presence of 
these deformities, his gait was normal for many years.  He 
currently has several other medical disorders that could be 
affecting his gait, especially arthritis of the feet and 
knees and disorders such as peripheral neuropathy.  
Therefore, the preponderance of the evidence is against 
assignment of a higher disability rating under this 
diagnostic code.

The preponderance of the evidence being against the claim for 
increased evaluation of the service-connected bilateral 
hallux valgus deformities, the benefit of the doubt rule is 
not for application.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hallux valgus deformity, right foot, is denied.

Entitlement to a disability rating in excess of 10 percent 
for hallux valgus deformity, left foot, is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for a 
compensable rating for chronic relapsing salmonellosis.  
Although the veteran has undergone VA examinations, it is 
necessary to provide him another examination because the 
Board does not have sufficient evidence upon which to decide 
his claim for an increased rating.  

The veteran is service-connected for chronic relapsing 
salmonellosis, which, during service, was manifested by 
symptoms such as chills, sweats, fevers, nausea, vomiting, 
diarrhea, myalgias, and arthralgias.  Depending on the 
particular bacteria of the genus Salmonella that a person 
contracts, symptoms can include fever, abdominal pain, 
diarrhea, nausea, vomiting, anorexia, weight loss, persistent 
bacteremia, dehydration, marked anemia, and 
hepatosplenomegaly.  Nontyphoidal Salmonellosis by Richard B. 
Hornick in Infectious Diseases at 655-661 (Paul D. Hoeprich, 
M.D., ed., 3rd edition, 1983).  The majority of salmonella 
infections follow a mild to moderate course, but serious 
illness is common in the elderly.  Id.  Dehydration 
consequent to diarrhea may lead to severe acidosis and 
electrolyte disturbances.  Id.  Diagnosis of salmonellosis 
can only be made through isolation of the causative 
microorganism in the feces.  Id.

Although the veteran was hospitalized during service for 
salmonellosis and stool cultures were positive for 
salmonella, it does not appear from the medical evidence that 
any post-service stool cultures have been positive for the 
presence of salmonella.  It was noted in 1998 that a culture 
had been positive for mycobacterium avium, but the 
significance of that finding is not known.  Medical examiners 
have classified him as asymptomatic.  However, the medical 
evidence does show that he has symptoms such as anemia 
(macrocytic versus nutritional), and electrolyte disturbances 
(hypokalemia).  It is not known whether these symptoms are a 
result of chronic relapsing salmonellosis or are due to 
other, nonservice-connected disorders.  Therefore, medical 
opinions are needed. 

Accordingly, this claim is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to evaluate his service-
connected salmonellosis.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  

Any necessary tests or studies, to 
include stool cultures, should be 
conducted to determine the veteran's 
exact manifestations of the chronic 
relapsing salmonellosis.  The examiner 
must address whether the veteran has any 
symptoms indicative of salmonellosis, to 
include, but not limited to, fever, 
abdominal pain, diarrhea, nausea, 
vomiting, anorexia, weight loss, 
persistent bacteremia, dehydration, 
marked anemia, and/or hepatosplenomegaly.  
The examiner should discuss the prior 
medical evidence regarding the veteran's 
service-connected condition and reconcile 
any contradictory evidence regarding the 
symptoms of this disorder or any prior 
medical findings.

The examiner should carefully review the 
service medical records concerning the 
veteran's hospitalization for chronic 
relapsing salmonellosis, as well as 
reports of prior VA examinations and his 
recent VA outpatient treatment records.  
Thereafter, the examiner should render a 
medical opinion as to which symptoms are 
attributable to the service-connected 
chronic relapsing salmonellosis as 
opposed to any nonservice-connected 
condition(s).  If it is impossible to 
distinguish the symptomatology due to the 
nonservice-connected conditions, the 
examiner should so indicate.

2.  The RO should review the claims 
folder and ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

3.  Thereafter, readjudicate the 
veteran's claim for a compensable rating 
for his chronic relapsing salmonellosis, 
with application of all appropriate laws 
and regulations and consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



